In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 14-834V
                                        Filed: July 28, 2015

* * * * * * * * * * * * * * * *                            UNPUBLISHED
PATRICIA BELTRAN,                             *
                                              *
               Petitioner,                    *            Special Master Dorsey
                                              *
v.                                            *
                                              *
SECRETARY OF HEALTH                           *            Joint Stipulation on Damages;
AND HUMAN SERVICES,                           *            Influenza (Flu) Vaccine;
                                              *            Shoulder Injury Related to
               Respondent.                    *            Vaccine Administration (SIRVA)
                                              *
* * * * * * * * * * * * * * * *
Maximillian J. Muller, Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Michael Patrick Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On September 8, 2014, Patricia Beltran (“petitioner”), filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that as a result of receiving the Influenza (Flu) vaccine on November 23, 2013,
she suffered a shoulder injury. Petition at 1. Petitioner further alleged that she suffered the
residual effects or complications of her vaccine injury for more than six months. Id. On July 28,
2015, the parties filed a stipulation, stating that a decision should be entered awarding
compensation.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
        Respondent denies that the flu vaccine caused petitioner’s alleged SIRVA injury or any
other injury and further denies that her current disabilities are a sequela of a vaccine-related
injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $52,500.00, in the form of a check payable to petitioner. This amount
       represent compensation for all items of damages that would be available under 42 U.S.C.
       § 300-aa-15(a), except as set forth in paragraph 8.b. of the stipulation;

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2